Citation Nr: 1342617	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-22 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for alcoholism, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a bladder disability.

3.  Entitlement to service connection for a stomach disability.

4.  Entitlement to service connection for a scrotum/testicular disability.

5.  Entitlement to service connection for an acquired psychiatric disability (to include a nervous disorder, depression, bipolar disorder, stress disorder, and a disorder manifested by panic attacks), to include as secondary to a service-connected disability.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1979 to April 1980.

These matters come before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia.  

On his VA Form 9, dated in May 2010, the Veteran requested a Travel Board hearing.  However, subsequently, in a May 2013 statement, the Veteran stated that he did not want a Travel Board hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2013).

The Board has restyled the issues to combine the issue of entitlement to service connection for panic attacks with the issue of entitlement to service connection for an acquired psychiatric disability, because panic attacks are a symptom of some acquired psychiatric disorders. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's DD 214 reflects that he had less than seven months of active duty.  The Veteran's separation code of "JFR1" reflects that he was separated for a physical disability that existed prior to service and was not aggravated by the service.  His reenlistment code was RE-3P.  The "3" reflects that the Veteran would be eligible for reenlistment upon removal of a disqualifying factor.  The "P" reflects that the factor is "physical".  (The regulation did not differentiate between physical and psychiatric disqualifying factors under "3"; but listed "physical".  The only other possible factors under the regulation were "H" for dependency hardship, "U" for underage, "R" for rank reappointment restriction, and "S" for sole surviving son.")  

The Veteran asserts that he had a large growth on his testicle in service and that doctors "refused to fix it and eventually discharged me."  (See VA Form 21-4142 dated in September 2008.)  He also contends that he incurred a bladder disability and a stomach disability in service; however, his claims have been somewhat vague as to the nature of those disabilities.  

November 2000 records from Peachford Behavior Health System of Atlanta (Peachford) are associated with the claims file.  The first page of one of the Peachford records lists the Veteran's name as the patient, but the page is actually in reference to another individual.  (The first page of the record reflects that the patient was a 49 year old woman, employed at the post office, and had a previous admission to Peachford; those facts do not correspond to the Veteran, although his name is listed as the patient.)    

The Peachford records with regard to the Veteran reflect that the Veteran had been released from prison within the last year after a 15 year sentence for larceny and drug trafficking.  The records also reflect that the Veteran denied nausea, vomiting, diarrhea, hematemesis, hematochezia, discharge, dysuria, and kidney stones.  He reported a past medical history of an appendectomy, but no past history, or current complaints, of a bladder, stomach, or scrotum/testicular disability.  

An August 2002 Behavior Health Care Assessment form reflects that the Veteran reported stress, panic attacks, sleep problems, and back surgery earlier that year.  He reported that he had never been arrested, and that alcohol has never been a problem.  It was also noted that he had never had a peptic ulcer, his only surgery had been for his back, and his only current medications were ibuprofen, valium, and a medication for a sleep disorder.  He reported that he was seen by VA in New Jersey.  A May 2003 Behavior Health Care Assessment form reflects that the Veteran again reported that alcohol or drugs had never been a problem.  He reported that he had been arrested as a child for a fight at a bar, and stealing gas in the 1970s.  He reported that he took aspirin, sleep medication, and valium.  No past history, or current complaints, of a bladder, stomach, or scrotum/testicular disability were noted.  

The Board notes that the Veteran is less than credible as to some details of his life, as he has contended that he had treatment for alcohol and drugs from 1990 to 1995, and from 2001 to 2003.  (See VA Form 21-4142), and that he was incarcerated for 15 years; however, he denied such on the above noted forms.  In addition, he now contends that he had surgery in 1983 or 1984 for a testicular disability, yet failed to note any such past medical history on the above noted forms.  Moreover, he contends that he was seen by the East Orange, New Jersey VA Medical Center (VAMC) in 1988 or 1989; however, the records also reflect that he may have been incarcerated in Florida during this time.  (In a statement received by VA in January 2009, the Veteran requested that VA obtain his medical records from the East Orange NJ VAMC). 

In a statement dated in August 2008 (VA Form 21-4138), the Veteran stated that he cannot get information on "2 Hospitals, Brevard County Detox Center, and Cobb County Detox Center", and that VA should forward his claim without this evidence.  

The Veteran stated on his VA Form 21-526, and in a September 2008 handwritten statement, that he had surgery at the Lake Butler Reception and Medical Center, Lake Butler Florida, Department of Corrections, in 1983 or 1984 while he was an inmate, and he provided his inmate number.  He requested that VA obtain the records.   

The Veteran contends that he was treated for bladder problems from 1988 to 1989.  He also states that the Federal Bureau of Prisons may have records pertinent to his claims; however, he indicated that his incarceration was with the Florida Department of Corrections.  Thus, the Board is unsure as to why the Veteran asserts that the Federal Prison system would have records.  Regardless, as he was an inmate for approximately 15 years, there may be pertinent medical records from his incarceration.

The claims file contains a microfiche of some of the Veteran's service records; however, the documents are not sufficiently readable by the Board.  The report of medical history for enlistment purposes appears to reflect that the Veteran had a history of some sort of mental health, nervous, bedwetting, or alcohol or drug problem; however, the Board cannot readily determine which block, if any, is actually checked.  The report of medical examination for enlistment purposes appears to reflect an abnormal examination of "body marks, scars, tattoos" and has numerous notations in the summary of defects and diagnoses; however, the Board does not have a readable copy.  The April 2008 National Personnel Records Center (NPRC) response to a request for records reflects that the best available micro-fiche copy was provided.  However, it does not reflect that service personnel records were requested or provided.  The microfiche is of poor quality but appears to contain some service personnel record and medical records.  VA should make a request to NPRC for all service records, as this was not originally requested.  In addition, if possible, the RO should print out a readable copy of the microfiche.

In addition, as noted above, the DD 214 reflects that the Veteran was discharged from service due to a physical disability.  The Board finds that if the Veteran underwent a Medical Evaluation Board (MED), records from such may be pertinent to the Veteran's claim.   

Alcoholism and Mental Disabilities

A disability resulting from drug or alcohol abuse may not be service connected on a direct incurrence basis.  38 C.F.R. § 3.301 (d).  However, the United States Court of Appeals for the Federal Circuit has held that there can be service connection for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability. Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Federal Circuit indicated, however, that veterans could recover only if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder." Id. at 1381.

The Veteran contends that his mental disabilities are due to his physical disabilities which he incurred in service.  In addition, he contends that his alcoholism may be due to his mental disabilities.  Thus, service connection for these issues is inextricably intertwined with the issues of entitlement to service connection for a bladder disability, stomach disability, and scrotum/testicular disability.  In addition, VA should provide notice to the Veteran on the evidence required to obtain service connection a secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issues of entitlement to service connection for an acquired psychiatric disability, and for alcoholism as secondary to a service-connected disability, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2013), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent. 

2.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for any medical treatment facilities in which he was treated for a scrotum/testicular disability, bladder disability, stomach disability, acquired psychiatric disability, and alcoholism, to include the Florida Department of Corrections and any federal incarceration institutes from 1980 to present.  After obtaining a completed VA Form 21-4142, the AOJ should attempt to obtain any pertinent medical records, not already associated with the claims file, to include Lake Butler Reception and Medical Center, Department of Corrections, Florida for 1983 and 1984, and East Orange, New Jersey VAMC records for 1988 and 1989.   

3.  Contact the NPRC or appropriate repository, and attempt to obtain additional service personnel records, if any, for the Veteran. 

4.  If possible, print out a readable copy of the Veteran's microfiche and associate it with the claims file.

5.  Contact the appropriate repository and attempt to obtain Medical Evaluation Board (MEB) records, if any, for the Veteran with regard to his 1980 discharge due to a disability.

If the above search for any such records yields negative results, this fact should be noted in the claims folder.  Any documents received by VA should be associated with the claims folder.

6.  Thereafter, after undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


